Citation Nr: 1800323	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  16-19 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for lumbar discovertebral disease, claimed as chronic back pain, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 2000 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) from November 2014 and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

In November 2017 correspondence, prior to the promulgation of a decision in the appeal, the Veteran, expressed his intent to withdraw any pending appeals, to include the appeals of entitlement to service connection for a back condition as secondary to PTSD, and entitlement to service connection for sleep apnea as secondary to PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals of entitlement to service connection for lumbar discovertebral disease, claimed as chronic back pain, to include as secondary to PTSD, and entitlement to service connection for sleep apnea as secondary to PTSD have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204 (b).  

The Veteran submitted signed statements on November 29, 2017 in which he indicated he wished to withdraw his appeals of service connection for a low back condition and for sleep apnea.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeals and the issues must be dismissed.


ORDER

Entitlement to service connection for lumbar discovertebral disease, claimed as chronic back pain, to include as secondary to PTSD, is dismissed.

Entitlement to service connection for sleep apnea as secondary to PTSD is dismissed.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


